                                            Case 4:20-cv-02712-JST Document 6 Filed 06/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PREN NOTHNAGEL,                                     Case No. 20-cv-02712-JST
                                                         Petitioner,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                   v.
                                   9

                                  10     COALINGA STATE HOSPITAL,
                                                         Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On April 20, 2020, plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. §

                                  14   1983. ECF No. 1. That same day, the Clerk of the Court informed plaintiff that this action was

                                  15   deficient because he had not paid the filing fee or submitted a complete in forma pauperis

                                  16   application. ECF No. 3. Plaintiff was instructed to respond within twenty-eight days of the date

                                  17   of the order. ECF No. 3. The deadline has passed, and plaintiff has neither paid the filing fee nor

                                  18   submitted a completed in forma pauperis application, or otherwise communicated with the Court.
                                  19   The Court therefore DISMISSES this action without prejudice. Because this dismissal is without

                                  20   prejudice, plaintiff may move to reopen the action. Any such motion must contain a complete in

                                  21   forma pauperis application, i.e., an application with the required certified copy of the plaintiff’s

                                  22   inmate trust account statement for the last six months. The Clerk shall enter judgment and close

                                  23   the file.

                                  24           IT IS SO ORDERED.

                                  25   Dated: June 19, 2020
                                                                                         ______________________________________
                                  26
                                                                                                       JON S. TIGAR
                                  27                                                             United States District Judge

                                  28
